Citation Nr: 1529859	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-34 000	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel



INTRODUCTION

The Veteran served on active duty from April to August 2001 and from June 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to appear at a video conference hearing in June 2015 but failed to appear without good cause.  Accordingly, his request is deemed withdrawn.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran maintains that his tinnitus began during his service in Kuwait in 2005.

The Veteran's service treatment records do not contain complaints of tinnitus.  However, the Veteran did serve in Kuwait from August 2005 to July 2006, and he reported in an August 2012 statement that outside his tent were two huge generators that ran non-stop.  As the Veteran is competent and credible to report noise exposure from generators, in-service acoustic trauma is conceded.  It is also noted that the Veteran's DD-214 reports also show that he served as a unit supply specialist, in an area that was designated as an imminent danger pay area.  

A January 2013 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner reasoned that if a reasonable nexus cannot be established between the Veteran's hearing loss and military service, then it is also difficult to establish a direct link to tinnitus and military service since tinnitus is most often considered a symptom of hearing loss.  The Veteran was found to have normal hearing for VA purposes on examination.  38 C.F.R. § 3.385. 

The Board finds the Veteran's self-diagnosis of tinnitus to be credible and competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  As such, his reports of his tinnitus beginning during service and continuing after are also deemed to be competent and credible.

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


